 1                              UNITED STATES DISTRICT COURT
 2
                               CENTRAL DISTRICT OF CALIFORNIA
 3

 4
     Ana Castillo, an individual                    )   Case No.: CV19-00790-DSF-(MRW)
 5                                                  )
                                                    )
                           PLAINTIFF,               )   To Hon. District Judge Dale S. Fischer
 6
                                                    )   To Magistrate Judge Michael R. Wilner
 7   vs.                                            )
                                                    )   ORDER DISMISSING ACTION
 8   City of Los Angeles, a local public entity,    )
                                                    )
 9
     Los Angeles Police Dept, a local public        )
     agency, Los Angeles Fire Department, a
10   local public agency, DOES 1-10,
     individually.
11                         Defendants
12

13                                                 ORDER
14

15   Pursuant to Plaintiff’s 8/27/19 Notice of Dismissal and her voluntary request to dismiss this
     action in its entirety pursuant to Federal Rules of Civil Procedure 41(a) IT IS ORDERED
16   THAT THIS ACTION IS HEREBY DISMISSED.
17

18

19

20
     __________________________
     Hon. Michael R. Wilner
21   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                         ORDER DISMISSING ACTION - 1
                                       Case No.: CV19-00790-DSF-MRW
